DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, (US 5,662,545) in view of Liu, (US 7,766,787).

Regarding claim 1, Zimmerman discloses: A drive assembly for a portable, hand-held tool, the drive assembly comprising: 

a drive assembly (Fig. 1, drive assembly 4) housing (Fig. 5, drive housing 30); 

a gear assembly  (Fig. 2, planetary gear train 6) positioned within the drive assembly housing, the gear assembly including a multi-stage planetary gear assembly having at least an input stage  (Fig. 2, small diameter input gear 52a) and an output stage  (Fig. 2, last stage 50d);  

a lead drive shaft  (Fig. 2, output shaft 8) having a distal end portion  (Fig. 2, threaded end portion 20), a proximal end portion (Fig. 4, pins 58d) and an intermediate portion (Fig. 3, hex shaped portion 16) between the distal end portion and the proximal end portion, the distal end portion being threaded (Fig. 2, threaded end portion 20) and substantially outside the drive assembly housing, and the intermediate portion has a smooth exterior surface; and 

Zimmerman does not explicitly disclose: a bearing system positioned at least partially within the drive assembly housing, the bearing system being interactive with the lead drive shaft enabling the drive assembly to withstand radial and axial loads as the lead drive shaft is rotated during an operation of the tool.

Liu teaches: a bearing system (Liu - Fig. 2, bearing assembly) positioned at least partially within the drive assembly housing (Liu - Fig. 2, transmission casing 11 with annulus 30), the bearing system being interactive with the lead drive shaft enabling the drive assembly to withstand radial and axial loads as the lead drive shaft is rotated during an operation of the tool (Col. 2, line 1 –“The bearing assembly is mounted adjacent to one of the planetary gear assemblies and is capable of isolating reactive force transmit from the head during the rotating power tool is working to avoid damage and guarantee ordinary operation of the rotating power tool”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive assembly of Zimmerman by including the bearing system of Liu, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this modification allows for the support of the lead drive shaft, thereby allowing for the stated benefit (Col. 2, line 1) of isolating the reactive force transmission between the head of the power tool and the drive assembly.  This allows the user to avoid damage and guarantees ordinary operation of the tool.

Regarding claim 2, the modified Zimmerman further discloses: the drive assembly housing (Liu - Fig. 2, transmission casing 11 with annulus 30) comprises a plurality of compartments.

Regarding claim 3 the modified Zimmerman further discloses: the gear assembly  (Fig. 2, planetary gear train 6) is positioned within a first compartment (Liu - Fig. 2, transmission casing 11 with annulus 30, lower portion where the first gear assembly 40 resides) of the plurality of compartments and the bearing system is positioned within a second compartment of the plurality of compartments (Liu - Fig. 2, transmission casing 11 with annulus 30, portion above gear 40 in which the thrust washer 55 resides).

Regarding claim 4, the modified Zimmerman further discloses: the multi-stage planetary gear assembly (Fig. 2, planetary gear train 6) comprises a ring gear (Fig. 5, ring gear 60) used by each stage of the multi-stage planetary gear assembly.

Regarding claim 5, the modified Zimmerman further discloses: the bearing system (Liu - Fig. 2, bearing assembly) comprises a radial bearing (Fig.2,  bearing bracket (46)) and a thrust bearing assembly (Fig. 3, thrust washer 55) adjacent the radial bearing, and wherein the radial bearing and the thrust bearing assembly are positioned within the drive assembly housing.

Regarding claim 6, the modified Zimmerman further discloses:  the thrust bearing assembly (Fig. 3, thrust washer 55) rests on the proximal end portion of the lead drive shaft and around the intermediate portion of the lead drive shaft (see Examiner Illustration 1), and the radial bearing is adjacent the thrust bearing assembly around the intermediate portion of the lead drive shaft (see Examiner Illustration 1).

    PNG
    media_image1.png
    349
    721
    media_image1.png
    Greyscale


Examiner Illustration 1
Regarding claim 7, the modified Zimmerman further discloses: the bearing system (Liu - Fig. 2, bearing assembly) comprises a radial bearing  (Fig.2,  bearing bracket (46)), a first thrust bearing assembly  (Fig. 3, thrust washer 55) adjacent the radial bearing and a second thrust bearing (See Examiner Illustration 2) assembly (the assembly consists of the bearings and the transmission housing 11), wherein the radial bearing and the first thrust bearing assembly are positioned within the drive assembly housing and the second thrust bearing assembly rests on an exterior (Fig. 1 shows the transmission housing, 11, resting against the annulus 30) of the drive assembly housing (see Figure 2).

    PNG
    media_image2.png
    357
    619
    media_image2.png
    Greyscale

Examiner Illustration 2
Regarding claim 8 the modified Zimmerman further discloses: the first thrust bearing assembly (Fig. 3, thrust washer 55) rests on the proximal end portion of the lead drive shaft and around the intermediate portion of the lead drive shaft (see Examiner Illustration 1), and the radial bearing  (Fig.2,  bearing bracket (46), is adjacent the first thrust bearing assembly around the intermediate portion of the lead drive shaft (see Examiner Illustration 1), and wherein the second thrust bearing assembly (the assembly consists of the bearings and the transmission housing 11) is around a portion of the intermediate portion of the lead drive shaft extending out of the drive assembly housing (utilizing a one piece drive shaft as shown in Zimmerman, the second thrust assembly would surround the intermediate portion).

Regarding claim 9, the modified Zimmerman further discloses: the second thrust bearing assembly (the assembly consists of the bearings and the transmission housing 11) is fixed in position relative to the drive assembly housing (Liu - Fig. 2, annulus 30) by a retaining ring coupled to the portion of the intermediate portion of the lead drive shaft extending out of the drive assembly housing.

Regarding claim 10, the modified Zimmerman further discloses: the proximal end portion (Fig. 4, end plate 56d) being within the drive assembly housing (Fig. 5, drive housing 30) and forming a carrier plate (Fig. 4, end plate 56d) of the output stage  (Fig. 2, last stage 50d) of the planetary gear assembly   (Fig. 2, planetary gear train 6).

Regarding claim 11, the modified Zimmerman further discloses: A drive assembly for a portable, hand-held tool, the drive assembly comprising: 
a drive assembly  (Fig. 1, drive assembly 4) housing (Fig. 5, drive housing 30); 
a gear assembly (Fig. 2, planetary gear train 6) positioned within the drive assembly housing, the gear assembly including a first stage planetary gear assembly  (Fig. 2, small diameter input gear 52a) being an input stage and a second stage planetary gear assembly being an output stage  (Fig. 2, last stage 50d), wherein the first stage and the second stage use a common ring gear (Fig. 5, ring gear 60); 
a lead drive shaft (Fig. 2, output shaft 8) having a distal end portion  (Fig. 2, threaded end portion 20), a proximal end portion (Fig. 4, pins 58d) and an intermediate portion (Fig. 3, hex shaped portion 16) between the distal end portion and the proximal end portion, the proximal end portion being within the drive assembly housing and forming a carrier plate (Fig. 4, end plate 56d) of the output stage (Fig. 2, last stage 50d) of the planetary gear assembly   (Fig. 2, planetary gear train 6), the distal end portion being threaded  (Fig. 2, threaded end portion 20) and substantially outside the drive assembly housing, and the intermediate portion has a smooth exterior surface; and

Zimmerman does not explicitly disclose: a bearing system positioned at least partially within the drive assembly housing, the bearing system being interactive with the lead drive shaft enabling the drive assembly to withstand radial and axial loads as the lead drive shaft is rotated during an operation of the tool.

Liu teaches: a bearing system (Liu - Fig. 2, bearing assembly) positioned at least partially within the drive assembly housing (Liu - Fig. 2, transmission casing 11 with annulus 30), the bearing system being interactive with the lead drive shaft enabling the drive assembly to withstand radial and axial loads as the lead drive shaft is rotated during an operation of the tool (Col. 2, line 1 –“The bearing assembly is mounted adjacent to one of the planetary gear assemblies and is capable of isolating reactive force transmit from the head during the rotating power tool is working to avoid damage and guarantee ordinary operation of the rotating power tool”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive assembly of Zimmerman by including the bearing system of Liu, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this modification allows for the support of the lead drive shaft, thereby allowing for the stated benefit (Col. 2, line 1) of isolating the reactive force transmission between the head of the power tool and the drive assembly.  This allows the user to avoid damage and guarantees ordinary operation of the tool.

Regarding claim 12, the modified Zimmerman further discloses: the drive assembly housing (Liu - Fig. 2, transmission casing 11 with annulus 30) comprises a plurality of compartments.

Regarding claim 13 the modified Zimmerman further discloses: the gear assembly  (Fig. 2, planetary gear train 6) is positioned within a first compartment (Liu - Fig. 2, transmission casing 11 with annulus 30, lower portion where the first gear assembly 40 resides) of the plurality of compartments and the bearing system is positioned within a second compartment of the plurality of compartments (Liu - Fig. 2, transmission casing 11 with annulus 30, portion above gear 40 in which the thrust washer 55 resides).

Regarding claim 14, the modified Zimmerman further discloses: the bearing system (Liu - Fig. 2, bearing assembly) comprises a radial bearing (Fig.2,  bearing bracket (46)) and a thrust bearing assembly (Fig. 3, thrust washer 55) adjacent the radial bearing, and wherein the radial bearing and the thrust bearing assembly are positioned within the drive assembly housing.

Regarding claim 15, the modified Zimmerman further discloses:  the thrust bearing assembly (Fig. 3, thrust washer 55) rests on the proximal end portion of the lead drive shaft and around the intermediate portion of the lead drive shaft (see Examiner Illustration 1), and the radial bearing is adjacent the thrust bearing assembly around the intermediate portion of the lead drive shaft (see Examiner Illustration 1).

    PNG
    media_image1.png
    349
    721
    media_image1.png
    Greyscale


Examiner Illustration 1
Regarding claim 16, the modified Zimmerman further discloses: the bearing system (Liu - Fig. 2, bearing assembly) comprises a radial bearing  (Fig.2,  bearing bracket (46)), a first thrust bearing assembly  (Fig. 3, thrust washer 55) adjacent the radial bearing and a second thrust bearing (See Examiner Illustration 2) assembly (the assembly consists of the bearings and the transmission housing 11), wherein the radial bearing and the first thrust bearing assembly are positioned within the drive assembly housing and the second thrust bearing assembly rests on an exterior (Fig. 1 shows the transmission housing, 11, resting against the annulus 30) of the drive assembly housing (see Figure 2).

    PNG
    media_image2.png
    357
    619
    media_image2.png
    Greyscale

Examiner Illustration 2

Regarding claim 17 the modified Zimmerman further discloses: the first thrust bearing assembly (Fig. 3, thrust washer 55) rests on the proximal end portion of the lead drive shaft and around the intermediate portion of the lead drive shaft (see Examiner Illustration 1), and the radial bearing  (Fig.2,  bearing bracket (46), is adjacent the first thrust bearing assembly around the intermediate portion of the lead drive shaft (see Examiner Illustration 1), and wherein the second thrust bearing assembly (the assembly consists of the bearings and the transmission housing 11) is around a portion of the intermediate portion of the lead drive shaft extending out of the drive assembly housing (utilizing a one piece drive shaft as shown in Zimmerman, the second thrust assembly would surround the intermediate portion).

Regarding claim 18, the modified Zimmerman further discloses: the second thrust bearing assembly (the assembly consists of the bearings and the transmission housing 11) is fixed in position relative to the drive assembly housing (Liu - Fig. 2, annulus 30) by a retaining ring coupled to the portion of the intermediate portion of the lead drive shaft extending out of the drive assembly housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherwin, (US 8,829,750) describes a similar system, of a drive assembly with drive shaft and bearings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731